OPINION OF THE COURT
Catterson, J.
In this Family Court neglect proceeding, the respondent mother challenges the finding of neglect of her son who was born HIV-positive and required antiretroviral medication administered on a strict schedule. The record establishes the effects of her mental illness and failures to administer her own medication on her ability to care for her infant son, and hence a finding of neglect based on the risk of imminent harm is supported by a preponderance of the evidence.
The mother began treatment for her mental health disorders and drug addictions in December 2001. Psychiatric reports and medical records listed her diagnoses as including major depression with psychotic features, cannabis dependence, cocaine dependence, alcohol dependence, past history of attention deficit hyperactivity disorder, and bipolar II disorder. Evaluations in her medical record documented her cocaine/crack and marijuana abuse and psychiatric history, and detailed her unstable relationships with her two sons and with the father of the two boys.
*39In 2006, the court entered a finding of neglect of her two sons, and by order dated March 6, 2007 placed the two boys in foster care. The court further ordered the mother to cooperate with mental health services, participate in a drug treatment program, and complete vocational and educational skills training. The service plan established for her included completion of parenting classes and a drug treatment program, random drug testing, continuous mental health services, and procurement of suitable housing, employment, and a GED.
In mid-2007, she became pregnant with Noah, the infant at issue in this case. Quarterly reports chronicle her subsequent lapses in compliance with the court order and her psychiatric treatment. She gave birth on April 9, 2008. Noah, weighing only four pounds, 14 ounces, was HIV-positive and required immediate specialized medication intervention. Accordingly, he was placed on medical hold at the hospital.
On April 15, 2008, less than a week later, the Administration for Children’s Services (hereinafter referred to as ACS) filed a neglect petition in New York County Family Court on behalf of Noah alleging, inter alia, that the mother “suffers from a mental illness and/or a mental condition which impairs her ability to care for [Noah]” and that, as a result, Noah is “in danger of becoming a neglected child.” An April 28, 2008 amendment also alleged that she failed to take her prescribed medications, that there was a prior finding of neglect of Noah’s two siblings based on drug abuse, and that she had not complied with the court’s 2007 order.
At the time the petition was filed, the mother was attending a drug treatment program, but had missed several sessions and so had not completed the program, although regular testing indicated that she had not tested positive for illegal drugs. She had not enrolled in a GED program or vocational training.
On June 18, 2008, the mother’s attorney submitted a proposed order to the court pursuant to article 18-B, section 722-c of the County Law for the purpose of obtaining the services of a mental health professional for the mother, who was indigent. Following an administrative delay, the court received the mother’s medical records from the mental health clinic in December 2008. In early 2009, the court rejected a proposed resolution by the parties and scheduled a pretrial conference on March 9, 2009, and a fact-finding, disposition, and permanency hearing on April 22, 2009. At the pretrial conference, the court denied the mother’s request for the services of a mental health *40professional to assist in preparation for trial on the grounds that her treating psychiatrist was already scheduled to testify.
At the fact-finding hearing, the mother’s psychiatrist described the symptoms of bipolar mental illness. An individual diagnosed as bipolar suffers periods of major depression and hypomania which may last for weeks. During episodes of depression, an individual’s sleep, appetite, energy, and ability to function are compromised. During episodes of hypomania, an individual can experience difficulty with impulsivity, and sleep, speech and concentration are affected.
The psychiatrist testified that the mother’s bipolar condition made her irritable, impulsive, and likely to make poor decisions, primarily affecting her interactions with others. He established that any failure to take her medications would exacerbate her condition, making her more moody, impatient and susceptible to major depression, thus impairing her ability to care for herself and Noah.
He further testified that on two occasions the mother had stopped taking her psychotropic medications, Wellbutrin and Zyprexa—once during a three-week visit to Ohio in December 2007, and once several months later for four days following Noah’s birth. He stated that when he saw her after the four days without medication, she was “distressed]”; however he could not ascertain how much of her reaction was attributable to her failure to take her medication rather than the fact that the baby did not go home with her. Although her mood swings were stable, he stated unequivocally that while the mother was not on medication, she would be unable to care for Noah.
The mother’s psychiatrist further observed that while her medications were generally effective, “loose” or “tangential” thinking, a chronic manifestation of her condition, persisted even with periodic increases in dosage during her pregnancy. He further opined that this would affect her ability to take care of herself and Noah, “a very small, very young child who is completely dependent on her care.”
An ACS child protective specialist who was assigned to the family testified as to the agency’s concern that, based on discussions with the mother’s clinic, she would be unable to administer Noah’s antiretroviral medication on the required strict schedule. While there was some discussion among the mother and Noah’s healthcare providers of arranging home support, the ACS specialist concluded that even with homemaking support or visiting nurse services, the mother’s lapses in taking her *41medication together with other indicators such as her difficulty waking up in the morning and keeping required appointments suggested that she would be unable to adhere to the newborn’s strict medication regimen. Furthermore, although she had secured housing, she was unprepared for the baby’s arrival in other respects. For example, there were no provisions at home for an infant, such as a crib or infant clothes, and her live-in boyfriend had not been cleared with ACS.
The court concluded that as a result of her mental illness, the mother’s ability to care for Noah was impaired. The court entered a disposition of neglect because he was “at risk,” particularly with respect to his required “strict course of medication.” The court also noted its prior finding of neglect against the mother as to her two older boys. By order dated April 22, 2009, Noah was placed in the custody of the Commissioner of Social Services of New York County until completion of the next permanency hearing scheduled for September 10, 2009.
On appeal, the mother argues that ACS failed by a preponderance of the evidence to establish a causal connection between her mental health condition and any potential harm to Noah. She argues that the totality of the record supports a finding that with the appropriate services in place, Noah could have been discharged to her care without placing him at risk. Additionally, she argues that the court erred in denying her motion for appointment of an expert psychiatrist. The attorney for the child and ACS argue that the evidence supports the court’s findings. For the reasons set forth below, we affirm the findings of the court.
As a threshold matter, the court’s denial of the mother’s motion for appointment of an expert was an appropriate exercise of its discretion. It is well established that where there is extensive medical evidence in the record, the court may decline to authorize an expert on the basis that such services are not necessary. (See Matter of Penny B. v Gary S., 61 AD3d 589, 591 [2009], lv denied 13 NY3d 705 [2009] [no demonstrated need where the court was sufficiently informed about the child’s behavioral problems and had extensive medical evidence]; see also Matter of Garfield M., 128 AD2d 876, 877 [1987] [extensive evaluation and psychological examination of the appellant by the Family Court Mental Health Services rendered an additional expert unnecessary].) Here, the mother’s medical records and testimony by the psychiatrist who treated her for eight years obviated the necessity for additional expert testimony.
*42Further, the court’s finding of neglect was supported by a preponderance of evidence that the mother’s mental illness resulted in her inability to care for Noah, putting him at immediate risk of harm. Family Court Act § 1046 (b) (1) provides that at a fact-finding hearing, “any determination that the child is an abused or neglected child must be based on a preponderance of the evidence.” The Family Court Act defines a neglected child as one whose “physical, mental or emotional condition has been impaired or is in imminent danger of becoming impaired as a result of the failure of his parent ... to exercise a minimum degree of care.” (Family Ct Act 1012 [f] [i].) Therefore, “[a] respondent’s mental condition may form the basis of a finding of neglect if it is shown by a preponderance of the evidence that his or her condition resulted in imminent danger to the child[ ].” (Matter of Jesse DD., 223 AD2d 929, 930-931 [1996], lv denied 88 NY2d 803 [1996].)
However, the court need not wait for a child to be harmed before “extending its protective cloak around [the] child.” (Matter of Cruz, 121 AD2d 901, 903 [1986] [internal quotation marks and citation omitted].) The rationale for derivative neglect rests partly upon the proposition that when a prior finding of neglect is proximate in time to the derivative proceeding, the parent’s impaired judgment is presumed to continue endangering any child in that parent’s care. (See e.g. Matter of Amber C., 38 AD3d 538, 540-541 [2007], lv denied 8 NY3d 816 [2007], lv dismissed 11 NY3d 728 [2008] [parents’ neglect of their children due to keeping an unsafe and unsanitary home seven months prior to the derivative proceeding indicated continued impaired parental judgment]; Matter of Andrew DeJ. R., 30 AD3d 238, 239 [2006] [a father’s neglectful conduct in possessing drugs was sufficiently close in time to the derivative proceeding to support the court’s conclusion that his parental judgment remained impaired]; Matter of Hannah UU., 300 AD2d 942, 944-945 [2002], lv denied 99 NY2d 509 [2003] [a mother’s neglect of her son due to mental illness and her continued impairment during her pregnancy justified a finding of derivative neglect of her newborn daughter]; Matter of Kimberly H., 242 AD2d 35, 39 [1998] [finding of a mother’s neglect due to excessive corporal punishment one month before child’s birth indicates that the mother’s pattern of behavior is likely to continue].)
“Imminent danger . . . must be near or impending, not merely possible” (Nicholson v Scoppetta, 3 NY3d 357, 369 *43[2004]), and “the quantum of evidence presented at a fact-finding hearing must be sufficient to prove that if the child were released to the mother there would be a substantial probability of neglect that places the child at risk” (Matter of Jayvien E. [Marisol T.], 70 AD3d 430, 436 [2010] [internal quotation marks, brackets and citation omitted]). Additionally, the court is obligated to consider whether providing support services might eliminate the risk of harm to the child. (See Nicholson, 3 NY3d at 379.)
The record in this case establishes that the effect of the mother’s mental illness together with her inability to manage her own medication is such that, if Noah was released to her care, there is a substantial probability that he would not be adequately cared for and, more specifically, would not receive his HIV medication, placing him in imminent danger. Moreover, although the mother claims that Noah should have been released to her care with home services, there is no indication that this was a viable alternative either at the time of Noah’s discharge or the following year at the hearing.
The record establishes that Noah’s mother suffers from bipolar mood disorder type II. The psychiatrist who has treated her since 2001 explained that without her medication, her bipolar disorder would prevent her from caring for Noah. Her psychiatrist also noted that she would have an even greater need for medication after giving birth to Noah, at which point she would be more vulnerable to an episode of either depression or hypomania. Her psychiatrist opined that even one missed dose would result in insufficient medication levels, leaving her less capable of responding to the demands of a newborn baby. He expressed doubt as to whether, even with her medications, her condition was resolved to the extent that she would have the capacity to take care of Noah..
Petitioner ACS and the attorney for the child testified as to concerns that because the mother suffered from bipolar disorder and had a history of noncompliance with her medications, she would either not take her medications, rendering her unable to care for Noah, or she would fail to administer Noah’s medications according to the requisite strict schedule. Her psychiatrist testified, and the mother does not dispute, that she failed to take her medications for two periods of several days at a time. These two incidents, close in time to Noah’s birth, suggest a substantial probability that she will repeat this behavior and either not take her own medication, rendering her incap*44able of caring for Noah, or not administer Noah’s medication on a regular basis.
The dissent’s observation that “if bipolar disorder and occasional failures to follow up on medication were enough to support a finding of neglect, many more children would require foster care” is not persuasive. The dissent fails to take into account Noah’s exceptional fragility and that newborns must be provided with the maximum protection available. (Matter of Kimberly H., 242 AD2d at 39 [“(a) new infant is the most vulnerable of creatures, utterly unable to either defend (himself) or report mistreatment”].) At the time of the petition, Noah was a low-birth-weight baby battling HIV and required extraordinary care including administration of his antiretroviral medication on a strict schedule. Under these circumstances, even an “occasional” failure to follow up on medication would have been harmful. Furthermore, a year later, although the baby’s prognosis had improved, the mother’s circumstances had not changed. At the time of the hearing, she had no housing, had not enrolled in the court-ordered GED or vocational training, and the record is devoid of any indication that the effects of her mental illness had been resolved or that compliance with her medication had improved such that she could care for the baby.
Nor does the fact that the mother has passed several drug tests help her case. We note that participation in a treatment program does not by itself establish that a mother with a history of neglect has successfully corrected the harmful behavior pattern. This is particularly true where, as occurred here, the mother has not successfully completed prior treatment programs. (See e.g. Matter of Hannah UU., 300 AD2d at 944-945 [evidence of a mother’s therapy and other services for mental illness during the eight weeks prior to her daughter’s birth did not overcome presumption that her mental illness impaired her parental judgment]; Matter of Kimberly H., 242 AD2d at 39 [a mother’s enrollment in parenting classes did not overcome the presumption that her pattern of inflicting excess corporal punishment would continue].) This Court in Matter of Kimberly H. reasoned that to permit the infant in that case to return to the mother’s home was “tantamount to using a defenseless baby to test whether the preventive social services provided to the parent have succeeded in changing the parent’s patterns of conduct.” (242 AD2d at 40.) The same is true here.
The mother’s participation in therapy groups, cooperative demeanor, and honesty are commendable. However, these efforts *45simply cannot compensate for her lack of ability to care for an infant son with special needs and her own inability to comply with a treatment plan for her own mental health problems.
Accordingly, the order of the Family Court, New York County (Rhoda J. Cohen, J.), entered on or about April 22, 2009, which, to the extent appealed from as limited by the briefs, determined after a fact-finding hearing that respondent mother neglected the subject child, should be affirmed, without costs.